DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 26 April 2022 has been entered. Claims 8-14 are pending in the application.  Claims 1-7 are canceled from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalmasso (U.S. Patent 7,273,205).
Regarding claim 1, Dalmasso discloses a piston valve 10 comprising:
an elongated housing 14 with a hollow interior and a longitudinal axis 141, an inlet 50 provided in the housing at a first end thereof, an outlet 106 provided laterally beside the inlet at said first end of the housing, and a pushbutton 230 arranged at a second end of the housing longitudinally opposite to the first end, the pushbutton longitudinally moveable in both an in and an out direction relative to the housing between two extreme positions; 
a valve piston 114, having two opposite end faces 126/132, arranged in the hollow interior of the housing and guided for displacement along said longitudinal axis;
a valve seat 68 for said valve piston provided in the hollow interior defining an end of said displacement toward said first end, wherein the valve seat communicates with the outlet, and wherein, 
when the valve piston is pressed to the valve seat, fluid passage through the valve piston is closed (FIG. 1), and the inlet is led through a passage (124/88) extending in said housing arranged laterally to said hollow interior in which said valve piston is guided, said passage communicates with the hollow interior just above the valve seat so that the passage is closed in a closed state of the valve piston; 
a control valve 12 having a vertical shaft 260 and arranged in said hollow interior of the housing in a predetermined axial distance from the valve seat, the control valve attached to the pushbutton via the vertical shaft (260-250-218-230), wherein opening and closing of the control valve is controlled by the position of the pushbutton that causes axial displacement of the vertical shaft;
an intermediate space 274 formed in the housing between the valve piston and the control valve, wherein the size of the intermediate space depends on the position of the valve piston;
a shunt flow passage 124 provided along an outer surface of the valve piston and between the two end faces of the valve piston, wherein a cross section of the shunt passage is smaller than a flow cross section of said control valve when opened, the shunt flow passage causing a delayed displacement of the valve piston relative to a change of state of said pushbutton;
an upper space (at 190 and 256) in the hollow interior of the housing defined between the control valve and the pushbutton (256 is between the pushbutton and the lowest portion of the control valve, namely 244);
a first spring 268 arranged in the upper space that moves the control valve to a valve closed position; and
a second spring 138 arranged in the intermediate space that moves the valve piston to a piston closed position,
wherein the housing has an interior passage 72 that provides communication between the outlet and the upper space, and the position of the pushbutton controls respectively an open state and a closed state of the piston valve by utilizing established fluid flow and associated pressure patterns (FIG. 1-6; Col. 2 ln 63-Col. 3 ln 23, Col. 3 ln 40-67, Col. 4 ln 24-Col. 7 ln 18, Col. 8 ln 26-Col. 9 ln 54).
Regarding claim 10, Dalmasso discloses at least one axial cut (at 124) is provided along the outer surface of the valve piston, wherein the at least one axial cut constitutes said shunt passage or at least a portion thereof (FIG. 1-6; Col. 4 ln 24-51).
Regarding claim 11, Dalmasso discloses a closing body 140 is fixed to the second end of the housing, the closing body extending into the hollow interior of the housing, defining the upper space, and having a valve seat 156 formed in the lower end of the closing body,
Wherein the control valve is arranged in an interior of the closing body, the pushbutton is guided and sealed in the closing body, said vertical shaft is lead through the upper space and connected to the pushbutton, and the first spring biasing the control valve is arranged around the shaft (FIG. 1-6; Col. 5 ln 13-41).
Regarding claim 12, Dalmasso discloses the valve piston comprises a nest (where the bottom of spring 138 rests) receiving and supporting a lower end of the second spring, an outer ring (126/118) arranged around the nest and having an upper face (at 126 and top of 118), wherein the upper face abuts the lower end of the closing body (see FIG. 3) in the open state of the piston valve (FIG. 1-6).
Regarding claim 13, Dalmasso discloses the closing body is fixed in the housing in a sealed way which allows the turning of the housing around the longitudinal axis (the entire valve can rotate about the axis, so the closing body, by way of being a part of the valve, can rotate about the axis) (FIG. 1-6).
Regarding claim 14, Dalmasso discloses the delayed displacement of the piston valve relative to the change of the state of the pushbutton can be adjusted by changing the cross section of said shunt flow passages (FIG. 1-6).  
By adjusting the diameter of the openings 124, the rate by which pressure traverses throughout the system will be affected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmasso in view of Sun (U.S. Patent 8,020,833).
Regarding claim 9, Dalmasso discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Dalmasso is silent regarding a radial groove (19) is provided along an outer surface of the valve piston (17) and a ring (20) made of a resilient material is inserted in the groove (19), wherein the width and/or depth of the groove (19) is greater than the size of the ring (20) and the groove constitutes the shunt passage or at least a portion thereof.
However, Sun teaches a radial groove (notch in 28 accommodating 74) is provided along an outer surface of the valve piston 28 and a ring 74 made of a resilient material is inserted in the groove (the seal 74 extends the entire width of the groove, the radially outermost portion of the seal terminating at the vertical portion of the plug 28), wherein the width and/or depth of the groove (specifically the vertical depth) is greater than the size of the ring and the groove (best seen in FIG. 5) constitutes said shunt passage or at least a portion thereof (FIG. 4-7; Col. 4 ln 12-40).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Dalmasso by adding a groove and a ring to the outer surface of the piston 114 of Dalmasso at the circular angled sealing surface 134, the radially outermost portion of the seal terminating at the vertical portion of the plug thus establishing the beginning of the shunt passage, the groove being deeper than the ring, as taught by Sun, for the purpose of providing a more stable and thorough seal between the piston and the seat. 

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.
Applicant first argues that Dalmasso does not disclose the limitation “wherein the housing has an interior passage 72 that provides communication between the outlet and the upper space”.  This assertion is not persuasive.  Fluid passage 72 is positioned within housing 14.  Fluid passage 72 further provides communication between the outlet 106 and the upper space (comprised of first chamber 256 and vent passages 190).  As is shown in figures 1-5, the fluid passage and first chamber communicate their respective state to the other of the two to operate the valve assembly.  Furthermore, outlet 106 is positioned laterally beside the inlet, as the surface through which 106 exits is located on the neighboring side wall of the assembly as the inlet 50.  Applicant further argues the spatial relationship between elements that are not currently being relied upon for this rejection based upon the amendments to the claims by applicant.  Accordingly, applicant’s argument is not persuasive.
Applicant further argues that the inlet is not provided on a first end and the outlet is not provided laterally beside the inlet at the first end of the housing.  Both the inlet 50 and the outlet 106 are positioned on the lower end of the housing.  Furthermore, the inlet and outlet are positioned laterally beside each other as the two sides from which they extend are positioned laterally beside each other.  Applicant’s argument is not persuasive.
Applicant next argues that the shunt flow passage is not provided along an outer surface of the valve piston.  Applicant first improperly interprets the discharge piston 114 and the diaphragm 116 as different elements.  “The discharge piston 114 includes a generally circular plate-like diaphragm 116 and a generally cylindrical and annular skirt 118” (Col. 4 ln 25-27).  Accordingly, the bores 124 are located on the piston.  Furthermore, they are located alone an outer surface of said piston.  As such, applicant’s argument is not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753